DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered but are moot in view of new ground(s) of rejection. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-25-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-2, 4-11, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2013/0147439 hereinafter Takahashi in view of WO 2018/097562 A1 [English equivalent US 2019/0036154] hereinafter Kim. 
Regarding Claim 1, Takahashi teaches a positive electrode (cathode) [21] (paragraph 44) comprising: a positive electrode current collector [21A] (paragraph 46); a first positive electrode active material layer that comprises a first positive electrode active material and a conducting agent (paragraph 48); and a second positive electrode active material layer that comprises a second positive electrode active material (paragraphs 116-118), wherein the first positive electrode active material layer is disposed between the current collector and the second positive electrode active material layer, and the first positive electrode active material layer is formed on at least one surface of the current collector; and wherein the second positive electrode active material is embedded in the first positive electrode active material layer and forms a continuous transition layer with the first positive electrode active material at an interface between the first positive electrode active material layer and the second positive electrode active material layer (see figure 3C which shows positive electrode [21B], paragraphs 116-118). 
Takahashi does not specifically disclose a ratio of the specific surface area of the first conductive agent to the specific surface area of the first cathode active material is less than or equal to 11. 

Therefore, it would have been obvious to one of ordinary skill in the art to form a positive electrode having ratio of the specific surface area of the conductive material to the specific surface area of the cathode active material being 11 before the effective filing date of the claimed invention because Kim discloses that such configuration can improve the electrical conductivity of the first positive electrode mixture layer (paragraph 31). 
Regarding Claims 2 and 4, the combination teaches that the thickness of the first positive electrode active material layer and the second positive electrode active material layer is in a range of about 15 to about 100 µm (paragraph 51 of Kim), the average particle size of the first positive electrode active material is about 5 to 100 µm, and the ratio of the average particle size of the first active material to the average particle size of the second active material is about 1:1 (paragraphs 57 and 82-83 of Takahashi). 
Regarding Claim 5, Takahashi teaches that the first and second active material and the second cathode active material are each independently selected from lithium phosphate and lithium nickel cobalt manganese oxide (paragraphs 61 and 91). 

Regarding Claims 10-11, the combination teaches that the positive electrode comprises a conducting agent such as graphite or carbon black and the content of the conducting agent is about 3% by mass based on the total weight of the positive electrode (paragraphs 48 and 272 of Takahashi and paragraphs 41-42 of Kim, see Examples for different amount of the conducting agent in the first and second positive electrode layer). 
Regarding Claim 13, the combination teaches that the specific surface area of the first positive electrode active material is 0.1 to 0.8 m2/g (paragraph 37 of Kim). 
Regarding Claims 14 and 20, the combination teaches an electronic device comprising an electrochemical device (paragraphs 216, 229-230 of Takahashi), wherein the device comprises the positive electrode described above in claim 1. 
Regarding Claim 16, Takahashi teaches that the first positive electrode active material and the second positive electrode active material are each independently selected from lithium phosphate and lithium nickel cobalt manganese oxide (paragraphs 61 and 91). 
Regarding Claim 17, the combination teaches that the positive electrode active material layer comprises a binding agent such as polyvinylidene fluoride and the content of the binding agent is about 4% by mass based on the total weight of the positive electrode (paragraphs 48 
Regarding Claim 18, the combination teaches that the positive electrode comprises a conducting agent such as graphite or carbon black and the content of the conducting agent is about 3% by mass based on the total weight of the positive electrode (paragraphs 48 and 272 of Takahashi and paragraphs 41-42 of Kim, see Examples for different amount of the conducting agent in the first and second positive electrode layer). 
Regarding Claim 19, the combination teaches that the specific surface area of the first positive electrode active material is 0.1 to 0.8 m2/g (paragraph 37 of Kim). 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Kim as applied above, and further in view of U.S. Pre-Grant Publication No. 2013/0029216 hereinafter Kim [‘216].
The combination of Takahashi and Kim is described above and incorporated herein.
Regarding Claims 3 and 15, the combination teaches that the thickness of the first positive electrode active material layer and the second positive electrode active material layer is in a range of about 15 to about 100 µm (paragraph 51 of Kim), the average particle size of the first positive electrode active material is about 5 to 100 µm, and the ratio of the average particle size of the first active material to the average particle size of the second active material is about 1:1 (paragraphs 57 and 82-83 of Takahashi). 
The combination does not specify that the particle size with a cumulative volume of 90% of the first cathode active material is about 30 µm or less. 
90) is about 100 µm or less (paragraph 101). 
Therefore, it would have been obvious to one of ordinary skill in the art to form a positive electrode having particle size of the positive electrode active material with a cumulative volume of 90% (D90) being 100 µm or less before the effective filing date of the claimed invention because Kim [‘216] discloses that such configuration can improve the battery performance (paragraphs 101-102). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729